DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.	Regarding Kidoh’s rejection of Claim 1, applicant argues that Kidoh does not teach the new limitation requiring the second portion of the first insulator layer be in contact with the semiconductor substrate.  However, an updated rejection using 24/25/26 of Kidoh as the first insulator layer is presented below.	Regarding Wu’s rejection of Claim 1, applicant argues that Wu does not teach the new limitation requiring the second portion of the first insulator layer be in contact with the semiconductor substrate.  However, an updated rejection using 126/128 of Wu as the first insulator layer is presented below.
Status of the Claims
Claim 2 is canceled.  Claims 16 and 18 are withdrawn.  Claim 21 is added.  No new matter is added.  Claims 1, 3-15, 17, and 19-21 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8, 15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidoh (US 2009/0212350).
Claim 1, Kidoh discloses (see annotated Fig. 4 below) a semiconductor memory device, comprising: 	a semiconductor substrate (Ba, semiconductor substrate, Para [0095]) including a first region (12, memory transistor region, Para [0095]) on which memory cells are provided (12 has memory transistors, Para [0095]), a second region (2nd of Ph) on which a control circuit of the memory cells is provided (2nd has peripheral transistor 70, Para [0059]), and a third region (3rd of Ph) separating the first region and the second region (3rd separates 12 from 2nd); 	a first conductor layer (73/74, gate conductive layer/gate metal layer, Para [0059]) above the second region of the semiconductor substrate (73/74 is above 2nd), the first conductor laver being a gate electrode of a transistor included in the control circuit (73 is gate conductive layer of 70, Para [0059]); 	a first interlayer insulating film (71, device isolation insulating layer made of silicon oxide, Para [0095]) above the second region and the third region of the semiconductor substrate (71 is above 2nd and 3rd); and 	a first insulator layer (24/25/26, source-side insulating layer/interlayer insulating layer/interlayer insulating layer, Para [0054] , [0061]) provided above the first interlayer insulating film (24/25 is above 71) composed of a material different from a material of the first interlayer insulating film (24 is made of SiN and 71 is made of silicon oxide, Para [0095] ,[0055]), and containing silicon and nitrogen (24 is silicon nitride, Para [0055]), the first insulator layer including: 	a first portion (24 and 26 of 24/25/26, hereinafter “p1”) that is above the first conductor layer (p1 is above 73/74) and extends along a surface direction of the semiconductor substrate (p1 extends in surface direction (horizontal) of Ba), and 	a second portion (25 of 24/25/26,) that is continuous with the first portion (under broadest reasonable interpretation (BRI) 25 is considered continuous with p1 as there is no gap between p1 and 25) and extends along a thickness direction of the semiconductor substrate from the first portion toward a surface of the semiconductor substrate in the third region (25 extends vertically toward Ba in 3rd), wherein the second portion is in contact with the semiconductor substrate (25 is in contact with top surface of Ba).

    PNG
    media_image1.png
    696
    852
    media_image1.png
    Greyscale
	Claim 3, Kidoh discloses (see annotated Fig. 4 above) the semiconductor memory device according to claim 1, wherein the first insulator layer (24/25/26) is a silicon nitride film (24 is silicon nitride, Para [0055]).	Claim 5, Kidoh discloses (see annotated Fig. 4 above) the semiconductor memory device according to claim 1, further comprising: a second insulator layer (75/76, plug insulating layer/side-wall insulating layer, Para [0061]) including a first portion (75) between the first conductor layer and the first portion of the first insulator layer (75 is between 73/74 and 26 of 1st) and a second portion (76) along a side wall of the first conductor layer (76 is along sidewall of 73/74).	Claim 6, Kidoh discloses (see annotated Fig. 4 above) the semiconductor memory device according to claim 5, wherein each of the first insulator layer and the second insulator layer is a silicon nitride film (24 of 24/25/26 is SiN and 75 of 75/76 is SiN, Para [0061]).
Claim 8, Kidoh discloses (see annotated Fig. 4 above) the semiconductor memory device according to claim 1, wherein the second portion of the first insulator layer (25 of 24/25/26) surrounds the first region of the semiconductor substrate (25 laterally surrounds 12 of Ba).	Claim 15, Kidoh discloses (see annotated Fig. 4 above) the semiconductor memory device according to claim 1, wherein the second portion (25) of the first insulator layer (24/25/26) contacts the surface of the semiconductor substrate in the third region (25 contacts top surface of Ba in 3rd).	Claim 17, Kidoh discloses (see annotated Fig. 4 above) the semiconductor memory device according to claim 1, wherein the third region of the semiconductor substrate is a p-well region (Ba1 in 3rd is P-well region, Para [0095]).	Claim 19, Kidoh discloses (see annotated Fig. 4 above) the semiconductor memory device according to claim 1, wherein a width of the second portion (25) of the first insulator layer (24/25/26) is greater than a width of the first conductor layer (lateral width of 25 is greater than lateral width of 74).	Claim 20, Kidoh discloses (see annotated Fig. 4 above) the semiconductor memory device according to claim 1, further comprising: 	a stack of conductor layers (32a-32d, word line conductive layers, Para [0099]) spaced from each other (32a-32d are spaced apart from each other in vertical direction) above the first region of the semiconductor substrate (32a-32d are above 12 of Ba1); and 	a memory pillar (28/29, gate insulating layer/columnar semiconductor layer, Para [0055]) extending through the stack of conductor layers (28/29 extends through 32a-32d).
Claim(s) 1, 3-5, 8, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2019/0035801).

	Claim 1, Wu discloses (Fig. 5A) a semiconductor memory device, comprising: 	a semiconductor substrate (102, silicon substrate, Para [0046]) including a first region (108, embedded memory region, Para [0019]) on which memory cells are provided (108 has memory devices, Para [0019]), a second region (104/106b, logic region/dummy region, Para [0019]) on which a control circuit of the memory cells is provided (104 is logic region with plurality of transistors, Para [0045]), and a third region (106a, wall region, Para [0020]) separating the first region and the second region (106a separates 104/106b from 108); 	a first conductor layer (504a, metal gate electrode, Para [0045]) above the second region (104/106b) of the semiconductor substrate (504a is above 104, Para [0045]), the first conductor layer being a gate electrode of a transistor included in the control circuit (504a is metal gate electrode of transistor 502a in 104, Para [0080]);	a first interlayer insulating film (112/120, first/second isolation region, [0020]) above the second region and the third region of the semiconductor substrate (112 is above 106a and 120 is above 104/106b of 102)) 	a first insulator layer (126/128, nitride CESL/ILD layer, Para [0074]) provided above the first interlayer insulating film (126/128 are above 112/120) composed of a material different from a material of the first interlayer insulating film (112/120 may be oxides and 126 is a nitride, Para [0060] , [0074]), the first insulator layer including: 	a first portion (128) that is above the first conductor layer (128 is above 504a) and extends along a surface direction of the semiconductor substrate (128 extends along a horizontal direction of 102), and 	a second portion (126) that is continuous with the first portion (under BRI 126 is continuous with 128 as there is no gap between them) and extends along a thickness direction of the semiconductor substrate (102) from the first portion (128) toward a surface of the semiconductor substrate in the third region (126 extends vertically towards 102 from 128 in 106a), wherein the second portion is in contact with the semiconductor substrate (126 is in contact with top surface of 102).	Claim 3, Wu discloses (Fig. 5A) the semiconductor memory device according to claim 1, wherein the first insulator layer is a silicon nitride film (126 may be nitride, Para [0074]).	Claim 4, Wu discloses (Fig. 5A) the semiconductor memory device according to claim 1.	wherein a thickness of the first insulator layer (126/128) is uniform between the first portion and the second portion (under BRI full vertical thickness of 126/128 is uniform between as it does not change being a combination of 126 and 128 vertical thickness).	Claim 5, Wu discloses (Fig. 5A) the semiconductor memory device according to claim 1, further comprising: 	a second insulator layer (206, sidewall spacers, Para [0048]) including a first portion (514, second spacer layer, Para [0071]) between the first conductor layer and the first portion (128) of the first insulator layer (514 is between 504a and a left side of 128) and a second portion (516, third spacer layer, Para [0071]) along a side wall of the first conductor layer (516 is along a side wall of 504a).	Claim 8, Wu discloses (Fig. 5A) discloses the semiconductor memory device according to claim 1, wherein the second portion (126) of the first insulator layer (126/128) surrounds the first region of the substrate (126 laterally surrounds 104).	Claim 15, Wu discloses (Fig. 5A) discloses the semiconductor memory device according to claim 1, wherein the second portion (126) of the first insulator layer (126/128) contacts the surface of the substrate in the third region (126 contacts top surface of 542 of 102 in 106a).	Claim 19, Wu discloses (Fig. 5A) discloses the semiconductor memory device according to claim 1, wherein a width of the second portion (126) of the first insulator layer (126/128) is greater than a width of the first conductor layer (126 has a greater lateral width than the lateral width of 504a).
Allowable Subject Matter
Claims 7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Kidoh (US 2009/0212350), Wu (US 2019/0035801), Morikado (US Pat. No. 7,750,404), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 7, a contact that extends through the first insulator layer and the first interlayer insulating film along the thickness direction of the semiconductor substrate and is in contact with the first conductor layer and the first interlayer insulating film.	Regarding Claim 9 (from which claims 10-13 depend), a second conductor layer above the third region of the semiconductor substrate at a same layer level as the first conductor layer, wherein the second portion of the first insulator layer extends through the second conductor layer along the thickness direction of the semiconductor substrate.	Regarding Claim 14, a third portion that is continuous with the first portion, extends along the thickness direction of the semiconductor substrate from the first portion toward the surface of the semiconductor substrate in the third region.
	Regarding Claim 21, a second portion that is continuous with the first portion and extends along a thickness direction of the semiconductor substrate from the first portion toward a surface of the semiconductor substrate in the third region, wherein the second portion is in contact with the oxide film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Morikado (US Pat. No. 7,750,404) discloses (Fig. 2) and oxide (STI) interlayer dielectric (35a) and insulator (35b) above the interlayer.  Morikado does not disclose the insulator contacting the oxide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.G.R/               Examiner, Art Unit 2819

/DIDARUL A MAZUMDER/              Primary Examiner, Art Unit 2819